AFFIRM; and Opinion Filed September 30, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01310-CR

                            RYAN EUGENE CROOK, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-70359-K

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                  Opinion by Justice O’Neill

       Ryan Eugene Crook appeals from the adjudication of his guilt for assault involving

family violence. See TEX. PENAL CODE ANN. § 22.01(a) (West 2011); TEX. FAM. CODE ANN.

§§ 71.0021, 71.005 (West 2008 & Supp. 2012). The trial court assessed punishment at ten years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.
Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

        We affirm the trial court’s judgment.




                                                        /Michael J. O'Neill/
                                                        MICHAEL J. O’NEILL
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47

121310F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RYAN EUGENE CROOK, Appellant                       Appeal from the Criminal District Court
                                                   No. 4 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-01310-CR       V.                        F11-70359-K).
                                                   Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Evans
                                                   participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 30, 2013.



                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             -3-